OWEN, Chief Judge
(dissenting).
The appellate issue is whether the evidence is legally sufficient to sustain the conviction of uttering a forgery, Fla.Stat. § 831.02 (1973).
The instrument, a check, was not forged although the endorsement of the payee was a forgery. I find no evidence, either direct or circumstantial, to contradict appellant’s testimony that he had no knowledge of the falsity or forgery of the endorsement. Lacking proof of knowledge, the State’s case failed and appellant was entitled to a directed verdict of acquittal. See, Lampley v. State, 214 So.2d 515 (3rd DCA Fla.1968) and Clark v. State, 114 So.2d 197, 80 A.L.R.2d 261 (1st DCA Fla.1959).